DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 8/9/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 7-9, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US 2020/0218684) and further in view of Gu (US 9,529,623).

Regarding claim 1, Sen teaches: A method of virtual machine mobility for virtual machines using remote direct memory access (RDMA) connections, the method comprising: 
receiving a virtual machine (VM) mobility request to transfer a virtual machine from a source host to a destination host (¶ 114, “detect a trigger for migration of the VM or the application container to another computing system”); 
migrating application data transfer from an RDMA connection of the virtual machine to a Transmission Control Protocol (TCP) connection of the virtual machine (¶ 19, “The VM application uses a first connection of the first transport protocol (e.g., RDMA) when the VM is operating on the first computing system (e.g., in a steady state). The initiator switches to the second connection of the second transport protocol (e.g., TCP) when the VM is to be migrated to a target computing system”), wherein the RDMA connection and the TCP connection are facilitated by a physical network adapter (¶ 79, “the initiator 822 may be a firmware module that runs directly on a hardware element of the computing platform 102, such as the processor(s) 202 or a host bus adaptor or the like”); and
transferring the virtual machine from the source host to the destination host (¶ 74, “the source computing platform 102-1 operates a virtual machine (VM) 815 at node 1, which is then migrated to the destination computing platform 102-2 at nodes 2 and 3”).
Sen does not teach, however, Gu teaches: migrating the TCP connection to a virtual network adapter of the virtual machine (col. 16:60-66 and col. 17:1-12, “The migration management apparatus adds, to the virtual machine parameter push message, the identifier of the virtual machine in the virtual machine parameter migration message and the identifier of the network device that needs corresponding virtual machine parameters … the virtual machine parameter push message may further carry the type of the virtual machine parameters to be migrated, for example, one or more of a TCP connection table, a DHCP snooping table, accumulative data, and so on”). 
migrating the TCP connection to a virtual network adapter of the virtual machine, as taught by Gu, in the same way to the TCP connection, as taught by Sen. Both inventions are in the field of migrating VMs using TCP connections, and combining them would have predictably resulted in “migrating virtual machine parameters and a virtual machine server”, as indicated by Gu (col. 1:18-21).

Regarding claim 2, Sen teaches: the RDMA connection and the TCP connection are facilitated by a Shared Memory Communications over RDMA (SMC-R) layer (¶ 213, “The circuit or system of circuits may be part of, or include one or more hardware components, such as a logic circuit, a processor (shared, dedicated, or group) and/or memory (shared, dedicated, or group)” and ¶ 35, “where a transport layer (e.g., transport layer 824 of FIG. 8) is an RDMA-based transport protocol layer, the transport layer (e.g., transport layer 824 of FIG. 8) can use an SGL payload section to transport rkeys and leverage RDMA Read/Write for direct data transfers”).

Regarding claim 5, Sen teaches: migrating the TCP connection to the virtual network adapter of the virtual machine comprising removing the physical network adapter from the virtual machine (¶ 83, “the solid line of the secondary connection 832 indicates that the secondary connection 832 has been activated during the migration process, and the dashed line of the primary connection 831 indicates that the primary connection 831 has been deactivated for the migration process”).

Regarding claim 7, Sen teaches: creating, in the virtual machine in the destination host, another RDMA connection; and migrating application data transfer from the TCP connection to the other RDMA connection (¶ 19, “The VM application uses a first connection of the first transport protocol (e.g., RDMA) when the VM is operating on the first computing system (e.g., in a steady state). The initiator switches to the second connection of the second transport protocol (e.g., TCP) when the VM is to be migrated to a target computing system”).

Claim(s) 8-9, 12, 14-16, and 19 correspond(s) to claim(s) 1-2, 5, and 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen and Gu, as applied above, and further in view of Aybay (US 9,882,776).

Regarding claim 3, Sen and Gu do not teach, however, Aybay teaches: generating, in response to the VM mobility request, the virtual adapter for the virtual machine (col. 10:29-44, “228 can instantiate, suspend, monitor, and/or otherwise manage virtual network devices 225, 226 and 227”). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of generating, in response to the VM mobility request, the virtual adapter for the virtual machine, as 

Claim(s) 10 and 17 correspond(s) to claim(s) 3, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen and Gu, as applied above, and further in view of Barron (US 8,023,520).

Regarding claim 4, Sen and Gu do not teach, however, Barron teaches: generating the RDMA connection and the TCP connection (col. 4:57-67, “nodes 302 and 304 may exchange RDMA operations over the network 306 via Transmission Control Protocol (" TCP"), which may be used to further process the information within the packets to maintain the information that is being transmitted”); and
maintaining, concurrent to transferring application data via the RDMA connection, the TCP connection using one or more TCP keepalives (col. 5:47-55, “A "keep-alive" packet or signaling packet may be used by a node 302 or 304 to maintain a connection between nodes 302 and 304 or to verify that the remote node 302 or 304 is operational”). 
generating the RDMA connection and the TCP connection; and maintaining, concurrent to transferring application data via the RDMA connection, the TCP connection using one or more TCP keepalives, as taught by Barron, in the same way with the VM mobility request, as taught by Sen. Both inventions are in the field of maintaining RDMA and TCP connections, and combining them would have predictably resulted in “transferring information between the memories of computer systems is remote direct memory access”, as indicated by Barron (col. 1:13-20).

Claim(s) 11 and 18 correspond(s) to claim(s) 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199